EE    ATTCBRNEW           GENERAL
                       OF-XAS




                     May 21, 1969


Honorable J. W. Edgar           Opinion No. M- 401
Commissioner of Education
201 East 11th Street            Re:   Construction of S.B. No.
Austin, Texas                         35, Acts 61st Legislature,
                                      Regular Session, providing
                                      for operation of schools
                                      at the various units of
                                      the Department of Correc-
Dear Dr. Edgar:                       tlons.
          You have requested our opinion concerning whether
in estimating the funds needed to finance the Department of
Corrections schools authorized by S.B. No. 35 (Acts 61st Leg.
R.S. 1969, ch. 17, p. 47), codified as Art. 6203b-2, V.C.S.,
the School Fund Budget Committee may Include the costs entailed
for the schooling of Incarcerated adults who are not high
school graduates.
          We answer your question in the affirmative. Section
1 of S.B. No. 35 authorizes the Department of Corrections to
establish and operate schools at the various units of the
Department of Corrections. Section 2 provides that, "All
persons Incarcerated In the Department of Corrections who
are not high school graduates~are eligible to attend such
schools.' Section 4 provides that the total cost of operating
such schools shall be borne entirely by the state; that such
costs shall be paid from the Foundation School Program Fund;
and that such costs shall be considered annually by the
Foundation School Fund Budget Committee and included In es-
timating the funds needed for the purposes of the Foundation
School Program. Section 4 further provides that an estimate
of the 1968-1969 school year shall be certified to the Comptroller
by the Committee within 30 days after the effective date of the
Act.
          You have advised that since the Inception and imFle-
mentatlon of the Foundation Program Act in 1949, the term a
child of school age" has been regarded and construed to mean
and Include children who are not over 21 years of age at the

                            - 1988-
Hon. J. W. Edgar, page 2 (M-401)


beginning of the scholastic year.
          The Legislature had the power and the right to enact
said S.B. No. 35. This Act expressly provides that all persons
incarcerated in the Department of Corrections who are not high
school graduates are eligible to attend such schools, and fur-
ther provides that the costs of such schools shall be considered
annually by the Foundation School Fund Budget Committee and ln-
eluded In estimating the funds needed for purposes of the
Foundation School Program.
          It Is clear that in enacting S.B. No. 35 the Legisla-
ture Intended for the Foundation School Fund Budget Committee
to Include In Its estimate the costs entailed for the schooling
of all persons over 21 years of age as well as all persons
under 21 years of age who may be incarcerated In the Department
of Corrections and are not high school graduates. Article
620313,being a remedial or curative statute, must be given a
liberal interpretation to carry out the legislative intent.
53 Tex.Jur.2d 303, Statutes, gl97.
                    SUMMARY
          In estimating the funds needed to finance
     the Department of Corrections schools authorized
     by S.B. No, 35, Acts.6lst Leg. R.S. 1969, ch. 17,
     p. 47 (codified as Art. 6203b-2, V.C.S.), the
     School Fund Budget Committee shall Include the
     costs entailed for the schooling of all persons
     both over and under 21 years of age who may be
     incarcerated in the Department of Corrections
     and are not high school~graduates.
                             Verflruly   yours,




Prepared by Jack Sparks
Assistant Attorney General




                             -1989-
.   -




    Hon. J. W. Edgar, page 3 (M-401)


    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    Qeorge Kelton, Vice-Chairman
    Dunklln Sullivan
    Tom Bullington
    Bill Craig
    James Quick
    W. V. Geppert
    Staff Legal Assistant
    Hawthorne Phillips
    Executive Assistant




                               -1990-